DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After-Final Amendment filed 1/29/2021 has been entered.  Claims 14-20 have been canceled.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
“…coupling a first layer of a water-soluble polymer to a substrate; 
drying the first layer of the water-soluble polymer; 
subsequent to drying the first layer, coupling a second layer of a crosslinkable PDMS polymer to the first layer of the water-soluble polymer;
…drying …on the substrate”
meaning, with respect to claim 1, the second layer of crosslinkable PDMS polymer is coupled to the water-soluble polymer thereafter to drying the first layer of the water-soluble polymer and then drying the second layer to form the PDMS film; and, with respect to claim 6, the second layer of crosslinkable PDMS polymer is coupled to the water-soluble polymer thereafter to drying the first layer of the water-soluble polymer and then drying the functional layers to form the printed electronic device.

The closest prior art of record, Takeoka (WO 2017188214 A1), discloses a roll-to-roll processing method (Paragraph 0040) of producing a thin PDMS film (Paragraph 0017), the steps comprising: coupling a first layer of a water-soluble polymer to a substrate (Figure 1, Paragraphs 0040-0041; polyvinyl alcohol is laminated to a PET substrate); coupling a second layer of a crosslinkable PDMS polymer to the first layer of the water- soluble polymer (Paragraph 0040-0041, the polyvinyl layer is then coated with a water-insoluble layer, Paragraph 0017, the water-insoluble layer is PDMS); and drying and crosslinking the second layer of the crosslinkable PDMS polymer (Paragraphs 0010, 0089; the PDMS is crosslinked to form the thin film) to form the thin PDMS film coupled to the substrate through the water-soluble polymer (Paragraph 0041, the PDMS layer is cured by heating).  Takeoka does not explicitly teach the first layer of the water-soluble polymer is dried, however, discloses the PVA coating is formed as an intermediate layer and formed as a supporting film (Paragraphs 0038, 0040, 0137; hence, implicitly being dried).  Applicant argues, see Pages 8-9, Takeoka fails to teach or suggest an intermediate drying of the water-soluble polymer prior to coupling of the crosslinkable PDMS pointing the examples as provided by Takeoka requiring extensive heat and time to dissolve and release the PDMS film (Paragraph 0052).  Applicant contends this implies lack of an intermediate drying step of the water-soluble polymer layer causing said layer to 
Another prior art, Koellnberger (US 2017/0008210 A1), discloses a method (Figures 1-6) of producing a printed electronic device on a thin PDMS film (Paragraphs 0079, 0087; the silicone resin is polydimethylsiloxane) comprising: coupling a layer of a crosslinkable PDMS polymer to a substrate (Figure 1, Paragraph 0043; the composition is applied to the carrier at slot die locations); and curing the layer of the crosslinkable PDMS polymer to form the thin PDMS film (Figure 1, Paragraph 0044; Elements 1-3 serve to dry, cure, and crosslink the material to form the film).  However, similar to Takeoka above, Koellnberger fails to teach or suggest coupling the layer of a crosslinkable PDMS polymer subsequent to drying a first layer of water-soluble polymer to the substrate.
Claims 2-5 and 7-13 are allowable at least for depending on claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/11/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748